Citation Nr: 1337142	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-22 971	)	DATE
)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to an initial rating higher than 10 percent for a lumbar disc disease with myofascial syndrome and facet joint osteoarthritis. 

3.  Entitlement to an initial rating higher than 10 percent for left patellofemoral pain syndrome. 

4.  Entitlement to an initial rating higher than 10 percent for right patellofemoral pain syndrome. 

5.  Entitlement to an initial compensable rating for de Quervain's disease of the left wrist with compartment release. 

6.  Entitlement to an initial compensable rating for residuals of a talus fracture.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from February 2001 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims were previously before the Board in May 2012 and December 2012, when the claims were remanded for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for costochondritis, since the Veteran was last examined by VA while she was on active duty, the record is inconclusive was to whether the Veteran currently has costochondritis.  A reexamination under the duty to assist is needed.

On the claims for increase, the Veteran was last examined by VA in 2007.  In a statement in January 2013, the Veteran described ongoing symptoms related to her back, knees, wrist, and ankle.  As the evidence suggests a material change in the disabilities a VA reexamination under 38 C.F.R. § 3.327(a) is needed. 




Accordingly, the case is REMANDED for the following: 

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has costochondritis, and if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current costochondritis is a progression of costochondritis in service or the development of a new and separate condition? 

The Veteran's file must be provided to the VA examiner for review. 

2.  Afford the Veteran a VA examination to determine the current severity of:

a).  Lumbar disc disease with myofascial syndrome and facet joint osteoarthritis and to describe:

(i).  Range of motion of the lumbar spine in flexion, extension, lateral flexion, and rotation, any additional functional loss due to painful movement, weakened movement, fatigue, flare-ups, or repetitive movement, and, if feasible, additional functional loss should be expressed in terms of degrees of additional limitation of motion;



(ii).  Any objective neurological abnormalities of the lumbar spine; and, 

iii).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

b).  Right and left patellofemoral pain syndrome and to describe:

(i).  Range of motion of each knee in flexion and in extension and any additional functional loss due to painful movement, weakened movement, fatigue, flare-ups, or repetitive movement, and, if feasible, additional functional loss should be expressed in terms of degrees of additional limitation of motion; and, 

(ii).  Recurrent subluxation or lateral instability of either knee. 

c).  Quervain's disease of the left wrist with compartment release and to describe:

(i).  Range of motion dorsiflexion and in palmar flexion, any additional functional loss due to painful movement, weakened movement, fatigue, flare-ups, or repetitive movement, and, if feasible, additional functional loss should be expressed in terms of degrees of additional limitation of motion, and;



(ii).  Any objective neurological abnormality.  

d).  Residuals of a talus fracture and to describe:

(i).  Limitation of motion of the ankle, and;

(ii).  The overall impairment of the foot. 

The Veteran's file must be provided to the VA examiner for review.  

3.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


